DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2013/0223766 to Gebhardt.
Regarding claim 1, Gebhardt discloses a bag apparatus (10), comprising: a first bag wall (18); a first side panel (20, 36); a second side panel (20, 36); a second bag wall (16) aligned and joined to the first bag wall by the first side panel and the second side; a bag bottom (22); a first handle (24) extending from the first bag wall and the second bag wall; a second handle (24) extending from the first bag wall and the second bag wall; and a tab (28) extending from only the first bag wall (Fig. 8) and defining an opening (28a).
Regarding claim 2, Gebhardt discloses the opening (28a)of the tab further comprising a slit.
Regarding claim 3, Gebhardt discloses the first handle further comprising: an opening (24a) defined by the first handle.
Regarding claim 4, Gebhardt discloses the second handle comprising: an opening (24a) defined by the second handle.

Regarding claim 6, Gebhardt discloses the opening of the first handle and the opening of the second configured to receive a dispenser rack rod for support the bag (Fig. 1).
Regarding claim 7, Gebhardt discloses first side panel and the second side panel being configured to collapse for folding and storing (paragraph [0037]).
Regarding claim 8, Gebhardt discloses the bag comprising: a material formed of polypropylene (paragraph [0036]).
Regarding claim 9, Gebhardt discloses the bag comprising: a material formed of polyethylene (paragraph [0036]).
Regarding claim 12, Gebhardt discloses the tab further comprising: a perforated portion (30t) connecting the tab to the bag and configured to enable separation of the tab from the bag.
Regarding claim 13, Gebhardt discloses the tab further comprising: a separable portion (30t) by which the tab is separable from the bag.
Regarding claim 14, Gebhardt discloses method of forming a bag, comprising: providing a planar, flexible sheet; forming a pair of handles; forming a tab defining an opening configured for securing on a dispenser rack (paragraphs [0052]-[0069]; claims 18-20).
Regarding claim 15, Gebhardt discloses holes or openings defined in the handles for securing on a dispenser rack, as discussed above, which meets the structure implied by the claimed method “the forming the pair of handles further comprising: forming holes or openings defined in the handles for securing on a dispenser rack”, thus meeting the claimed method itself.
Regarding claim 16,  Gebhardt discloses forming the opening in the tab (paragraphs [0052]-[0069]; claims 18-20).

Regarding claim 18, Gebhardt discloses the tab is configured to permit separation of the tab from the bag, as discussed above, which meets the structure implied by the claimed method “wherein the tab is configured to permit separation of the tab from the bag”, thus meeting the claimed method itself.
Regarding claim 19, Gebhardt discloses the claimed the bag comprises polypropylene, as discussed above, which meets the structure implied by the claimed method “the bag comprising polypropylene”, thus meeting the claimed method itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2013/0223766 to Gebhardt and Patent Application Publication No. 2010/0129007 to McCoy et al.
Regarding claims 10, 11, and 20, Gebhardt discloses the claimed invention, especially a tab extending from only a first bag wall and defining an opening, as discussed above.  However, Gebhardt does not disclose the bag comprising a woven or non-woven material.  McCoy et al. teaches that it is known in the art to use woven or non-woven material in an analogous bag (paragraph [0024]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant’s arguments filed 02/11/2022 have been fully considered but they are not persuasive.
The rejection of the claims, as discussed above, give full response to applicant’s remarks that Gebhardt fails to include a tab extending from only the first bag wall and the step of forming the tab defining an opening.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, McCoy et al. teaches that it is desirable in the art of bags configured for securing on a dispenser rack (Fig. 11) to use woven or non-woven material (paragraph [0024]) for bags that are intended to be reusable (paragraph [0016]).  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use woven or non-woven material for the bag of Gebhardt, as in McCoy et al.
In response to applicant’s argument that the references fail to show a certain feature of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., a t-shirt bag having a tab that is not separable) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JES F PASCUA/Primary Examiner, Art Unit 3734